Citation Nr: 0939382	
Decision Date: 10/16/09    Archive Date: 10/28/09

DOCKET NO.  05-24 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for deep vein thrombosis of the right leg 
and any other related conditions, to include a left eye 
condition.


REPRESENTATION

Appellant represented by:	David E. Boelzner, Attorney at 
Law


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1963 to July 
1965.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO).

In a December 2007 decision, the Board denied the claim on 
appeal.  The Veteran appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court).  Based 
on a June 2009 Joint Motion for Remand (Joint Motion), the 
Court remanded this appeal in June 2009 for development in 
compliance with the Joint Motion.  The appeal is remanded to 
the Department of Veterans Affairs Regional Office.  VA will 
notify the Veteran if further action is required.


ORDER TO VACATE

VA regulations provide that an appellate decision may be 
vacated by the Board at any time upon the request of the 
Veteran or his representative, or on the Board's own motion 
when there has been a denial of due process.  38 C.F.R. § 
20.904(a) (2009).  Here, based on the Joint Motion, the Court 
remanded the Board's decision in this matter, finding that 
the December 2007 Board decision did not adequately discuss 
the Veteran's lay testimony and whether VA provided the 
Veteran with adequate informed consent with regard to a May 
2004 surgical operation.  Accordingly, in order to prevent 
prejudice to the Veteran, the December 2007 decision of the 
Board must be vacated in its entirety, and a new decision 
will be entered as if the December 2007 decision by the Board 
had never been issued.


ORDER

The December 18, 2007 decision of the Board is vacated.


REMAND

The Veteran seeks service connection for additional 
disability incurred as a result of a May 2004 VA right knee 
operation.  Specifically, the Veteran claims that he incurred 
deep vein thrombosis (DVT) during a long car ride on the way 
home from the hospital.  He claims further that DVT was a 
known risk of the type of surgery carried out by VA in May 
2004, and that VA failed to inform the Veteran that regular 
movement of his right knee was required to prevent DVT during 
the long car ride home.

In a September 2009 letter, the Veteran's representative 
stated that after the Veteran was discharged following the 
May 2004 VA right knee operation, the discharge instructions 
"did not say anything about moving around or avoiding 
sitting for a long period; nor was he given verbal 
instruction to that effect at discharge, despite discussion 
that he was to take a long car trip."  In this regard, the 
May 2004 VA discharge report gave instructions which included 
a statement that the Veteran should "remain weight bearing 
as tolerated."  A second May 2004 VA discharge report 
included a written instruction of "Activity: Bear weight 
a[s] tolerated."  The evidence of record does not clearly 
indicate whether these instructions were related to the risk 
of DVT.  In addition, the evidence of record does not include 
any signed consent forms for the May 2004 VA surgical 
operation.  Accordingly, a remand is required to obtain the 
Veteran's consent forms for the May 2004 VA surgical 
operation.

In addition, the medical evidence of record does not clearly 
state whether the Veteran's DVT was reasonably foreseeable, 
and if so, whether the Veteran gave informed consent.  The 
previous VA medical opinions, dated in August 2004 and June 
2005, both stated that the Veteran's DVT was related to the 
May 2004 surgical operation.  While both of these reports 
also stated that there was no carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of VA with regard to the conduct of the 
surgical operation itself, neither clearly indicated whether 
the Veteran gave proper informed consent for a reasonably 
foreseeable complication.

In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32; 38 C.F.R. § 3.361(d)(2).  In this 
regard, in determining whether there was informed consent, VA 
will consider whether the health care providers substantially 
complied with the requirements of 38 C.F.R. § 17.32.  Minor 
deviations from the requirements of 38 C.F.R. § 17.32 that 
are immaterial under the circumstances of a case will not 
defeat a finding of informed consent.  Accordingly, an 
additional VA medial opinion is required to determine whether 
the Veteran's DVT was reasonably foreseeable, and if so, 
whether the Veteran gave informed consent.

Accordingly, the case is remanded for the following actions:

1.	The RO must attempt to obtain all VA 
records relating to the Veteran's 
informed consent both before and after 
the May 2004 VA surgical operation, to 
specifically include the forms that the 
Veteran signed prior to the operation, 
any forms detailing the risks and 
side-effects of the procedure, and the 
forms that the Veteran signed prior to 
discharge from the VA medical center.  
All attempts to secure this evidence 
must be documented in the claims file.  
If, after making reasonable efforts to 
obtain these records, such records 
cannot be obtained, the Veteran must be 
notified and (a) the specific records 
that cannot be obtained must be 
identified; (b) the efforts that were 
made to obtain those records must be 
explained; and (c) any further action 
to be taken by VA with respect to the 
claims must be noted.  The Veteran and 
his representative must then be given 
an opportunity to respond.

2.	After the above action has been 
completed, the Veteran must be provided 
with a medical opinion to determine 
whether any additional disability 
caused by the May 2004 VA surgical 
operation was reasonably foreseeable 
and whether the Veteran was properly 
informed of the risks of and side-
effects of the surgical operation.  The 
claims file must be made available to 
and reviewed by the examiner.  
Thereafter, the examiner must state 
whether the May 2004 surgical operation 
caused any additional disability of any 
kind, to specifically include DVT.  The 
examiner must provide an opinion as to 
whether any additional disability is 
due to an event that was reasonably 
foreseeable.  In addressing this 
question, the examiner must state 
whether any additional disability was 
reasonably foreseeable, and if so, 
whether the Veteran was given proper 
information on discharge, or at any 
other time, to prevent such additional 
disability.  In determining whether an 
event was reasonably foreseeable, the 
examiner must discuss whether or not 
any additional disability that was 
incurred, to specifically include DVT, 
is considered to be an ordinary risk of 
the types of surgical operation that 
was conducted in May 2004.  If such 
risks are known, the examiner must 
discuss whether they are the type of 
risk that a reasonable health care 
provider would have disclosed to the 
Veteran.  All opinions provided must 
include an explanation of the bases for 
the opinion.  If any of the above 
requested opinions cannot be made 
without resort to speculation, the 
examiner must state this and 
specifically explain why an opinion 
cannot be provided without resort to 
speculation.  The report must be typed.

3.	The RO must then readjudicate the claim 
and, thereafter, if the claim on appeal 
remains denied, the Veteran and his 
representative must be provided a 
supplemental statement of the case.  
After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


